       Case 2:20-cv-00061-GJF-SMV Document 1 Filed 01/21/20 Page 1 of 9



                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEW MEXICO

AMERICAN HALLMARK INSURANCE
COMPANY OF TEXAS,

       Plaintiff,

v.                                                            No. CV ______________________

MARIA AGUIRRE and JOHN DOE, as the
Personal Representative of the Estate of George
Carbajal,

       COMPLAINT FOR DECLARATORY JUDGMENT AND OTHER RELIEF

       Plaintiff American Hallmark Insurance Company of Texas (“Hallmark”), by and through

its attorneys of record, Hartline Barger LLP, for its complaint against the Defendants, states and

alleges as follows:

       1.      Plaintiff Hallmark is an insurance company organized under the laws of Texas, with

a principal place of business in the State of Texas, that is duly authorized to transact the business

of insurance in New Mexico.

       2.      Defendant Maria Aguirre is a citizen and resident of Las Cruces, New Mexico.

       3.      Decedent George Carbajal was a citizen and resident of Las Cruces, New Mexico,

at the time of his death on May 19, 2019.

       4.      Decedent George Carbajal was killed during a fatal, single-vehicle car accident on

May 19, 2019, when he was the passenger in a vehicle driven by Juan Ordonez, Jr.

       5.      Upon information and belief, Decedent George Carbajal is the son of Defendant

Maria Aguirre.
       Case 2:20-cv-00061-GJF-SMV Document 1 Filed 01/21/20 Page 2 of 9



       6.      This Court has jurisdiction over this Complaint based upon 28 U.S.C. § 1332(a)(1)

and (c)(1). The Plaintiff and Defendants are citizens of different states and the amount in

controversy exceeds $75,000, exclusive of interest and costs of suit.

       7.      Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b) because the

Defendants are all residents of the State in which this district is located and because a substantial

part of the events or omissions giving rise to the claim occurred in New Mexico.

       8.      Hallmark issued a New Mexico Personal Auto Policy, numbered NMA100031097

and attached hereto as Exhibit A, to Maria Aguirre with an applicable policy term of March 1,

2019 through September 1, 2019 (hereinafter, the “Policy”). The Policy provided personal

automobile liability coverage in accordance with its terms and applicable rejections.

       9.      Pursuant to NMSA 1978, § 66-5-208(A, B), Hallmark offered Defendant Maria

Aguirre uninsured/underinsured motorist coverage providing at least the same benefit as the

mandatory coverage under New Mexico law, up to Defendant Maria Aguirre’s liability coverage

limit, and an intermediate option.

       10.     Defendant Maria Aguirre originally applied for insurance with Hallmark on

February 28, 2018. She listed two vehicles on the Policy at that time and rejected, in writing and

via electronic signature, Uninsured/Underinsured Motorists Coverage – Bodily Injury (“UM/UIM

BI”). See Exhibit B (Policy Application and UM/UIM BI rejection).

       11.     Maria Aguirre signed a Consent to Electronic Signatures and Records Disclosure

on February 28, 2018.

       12.     Electronic signatures are valid and binding under federal and state law. See 15

U.S.C. § 7001(a, i); NMSA 1978, § 14-16-7.




                                                 2
       Case 2:20-cv-00061-GJF-SMV Document 1 Filed 01/21/20 Page 3 of 9



       13.     Defendant Maria Aguirre added a vehicle to the Policy on March 22, 2018, and

again rejected, in writing and via electronic signature, UM/UIM BI.

       14.     Defendant Maria Aguirre added another vehicle to the Policy on January 4, 2019,

and again rejected, in writing and via electronic signature, UM/UIM BI.

       15.     Defendant Maria Aguirre removed a vehicle from the Policy on April 30, 2019, and

again rejected, in writing and via electronic signature, UM/UIM BI. See Exhibit C (April 30, 2019,

UM/UIM BI rejection).

       16.     The UM/UIM Coverage Selection/Rejection form provided the costs of UM/UIM

BI coverage options, including stacking coverage on one or more listed vehicles. See Exhibit C.

       17.     The UM/UIM Coverage Selection/Rejection form provided the following options

and information:




                                                3
Case 2:20-cv-00061-GJF-SMV Document 1 Filed 01/21/20 Page 4 of 9




                               4
       Case 2:20-cv-00061-GJF-SMV Document 1 Filed 01/21/20 Page 5 of 9




       18.       Pursuant to 13.12.3.9 NMAC, these rejections were made part of the Policy via the

Endorsement Declarations, dated April 30, 2019. See Exhibit D (April 30, 2019, Endorsement

Declarations).




                                                 5
       Case 2:20-cv-00061-GJF-SMV Document 1 Filed 01/21/20 Page 6 of 9



        19.       The following notice appears at the bottom of the Endorsement Declarations Page:




        20.       Defendant Maria Aguirre validly rejected UM/UIM BI coverage pursuant to

NMSA 1978, § 66-5-301(C) and Jordan v. Allstate Ins. Co., 2010-NMSC-051, ¶ 30, 245 P.3d

1214, 1233.

        21.       This rejection was valid for all future renewals because Defendant Maria Aguirre

did not later request UM/UIM BI coverage in writing. NMSA 1978, § 66-5-301(C).

        22.       Hallmark cause a certified copy of the Policy, with the rejection incorporated into

the Policy via the Endorsement Declarations, to be mailed to Defendant Maria Aguirre, at her

stated mailing address, on or about May 1, 2019.

        23.       The envelope addressed to Defendant Maria Aguirre was not returned to Hallmark.

        24.       Defendant Maria Aguirre notified Hallmark of Decedent George Carbajal’s death

on August 2, 2019.

        25.       Hallmark received a letter of representation from the Estate of George Carbajal on

October 21, 2019.

                 COUNT I:      DECLARATORY JUDGMENT – NO COVERAGE

        26.       Plaintiff Hallmark re-asserts and incorporates by reference the allegations of

Paragraphs 1 through 25 above as if set forth in full.

        27.       Hallmark provided Defendant Maria Aguirre the options and premiums available

for UM/UIM BI coverage.

        28.       Defendant Maria Aguirre rejected UM/UIM BI coverage in writing, and signed

the rejection.
                                                   6
       Case 2:20-cv-00061-GJF-SMV Document 1 Filed 01/21/20 Page 7 of 9



       29.     Defendant Maria Aguirre’s rejection of UM/UIM BI coverage was made a part of

the Policy via notification of the rejections in the Endorsement Declarations page.

       30.     The Policy, including the rejections, was delivered to Defendant Maria Aguirre.

       31.     Defendant Maria Aguirre’s rejection of UM/UIM BI coverage was valid.

       32.     As a result of the circumstances described above, UM/UIM BI coverage is not

available under Defendant Maria Aguirre’s Policy.

       33.     Declaratory relief and further ancillary relief thereon are appropriate and proper

under 28 U.S.C. § 2201-2202 and Federal Rule of Civil Procedure 57. Pursuant to Rule 57,

Hallmark prays that the Court grant a speedy hearing of this action and accelerate the case on the

Court’s calendar.

       34.     Hallmark is entitled to a declaratory judgment that Defendant Maria Aguirre’s

rejection of UM/UIM BI coverage was valid and binding, and as such, no coverage exists under

the Policy.

                     COUNT II: DECLARATORY JUDGMENT –
              NO BAD FAITH OR OTHER UNFAIR INSURANCE PRACTICES

       35.     Plaintiff Hallmark re-asserts and incorporates by reference the allegations of

Paragraphs 1 through 34 above as if set forth in full.

       36.     Decedent George Carbajal did not have an independent insurance policy or other

agreement with Hallmark.

       37.     The only way for the Estate of George Carbajal to recover from Hallmark would

be through the Policy issued to Defendant Maria Aguirre.

       38.     Defendant Maria Aguirre’s UM/UIM BI rejection was valid and binding.

       39.     No UM/UIM BI coverage exists under the Policy.

       40.     Hallmark does not owe UM/UIM BI benefits to the Estate of George Carbajal.

                                                 7
       Case 2:20-cv-00061-GJF-SMV Document 1 Filed 01/21/20 Page 8 of 9



       41.       Nonetheless, agents of the Estate of George Carbajal have stated they believe

Hallmark handled this matter in bad faith and/or otherwise violated the New Mexico Unfair

Practices Act.

       42.       Hallmark reasonably investigated the claim for UM/UIM benefits.

       43.       Hallmark acted in good faith and otherwise complied with all applicable statutory,

regulatory, and common law duties in determining that the death of George Carbajal is not a

covered loss.

       44.       Therefore, Hallmark is entitled to a declaratory judgment that it complied with all

applicable duties and did not violate the New Mexico Unfair Practices Act or otherwise commit

insurance bad faith or any other compensable claim in denying coverage for Decedent’s death.

       45.       In an abundance of caution, Hallmark will deposit into the Court registry

$75,000.00, the maximum amount of UM/UIM coverage that Maria Aguirre could have purchased,

had she not validly rejected UM/UIM coverage as described above.

       WHEREFORE, American Hallmark Financial Company of Texas seeks a speedy hearing

in accordance with Federal Rule of Civil Procedure 57 and declaratory judgment pursuant to the

authority set forth in 28 U.S.C. §§ 2201 and 2202, adjudging and determining the rights and

obligations of the parties with respect to the Policy issued to Defendant Maria Aguirre, for

judgment against Defendants Maria Aguirre and the Estate of George Carbajal, and for such further

relief as the Court deems just and proper.




                                                  8
       Case 2:20-cv-00061-GJF-SMV Document 1 Filed 01/21/20 Page 9 of 9



                                    HARTLINE BARGER LLP


                                    By: ___/s/ Laura K. Vega______________
                                           Laura K. Vega
                                           Mary E. Jones
                                           500 Marquette Ave. NW, Ste. 770
                                           Albuquerque, NM 87102
                                           LVega@hartlinebarger.com
                                           MJones@hartlinebarger.com
                                           (505) 336-5300
                                           Attorneys for Plaintiff American Hallmark
                                           Financial Company of Texas


(38503233)




                                      9
